Legacy Trails Cell-2
                                                                       Homeowners Association,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 17, 2015

                                       No. 04-15-00665-CV

                                    Verda Ann CALDWELL,
                                           Appellant

                                                 v.

           LEGACY TRAILS CELL-2 HOMEOWNERS ASSOCIATION, INC.,
                                 Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-14567
                            Honorable Larry Noll, Judge Presiding

                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on October 27, 2015. The
clerk of the court notified the appellant in writing that our records did not reflect that the filing
fee in the amount of $205.00 was paid. In addition, our record contains no evidence that
appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is
therefore ORDERED that appellant show cause in writing within fifteen days of the date of this
order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c) All other appellate
deadlines are suspended pending the payment of the filing fee.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court